Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 16, 2021 has been entered. Claims 1-5, 7, 8 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10377378B2 to Gutmann et al. (hereinafter, Gutmann) in view of US20190276044A1 to Bae et al. (hereinafter, Bae) and in further view of US20190146492A1 to Phillips et al. (hereinafter, Phillips). 
Regarding claim 1, Gutmann discloses: a method for operating an automated vehicle at an intersection, the method comprising: detecting, via an environment sensor system and/or a navigation device, the intersection {Gutmann: determining whether a vehicle should continue through an intersection (abstract); the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); in addition to the laser range finder 410 is positioned on top of perception system 172 in FIG. 4, and the one or more cameras 420 mounted internally on the windshield, other detection devices, such as sonar, radar, GPS, etc., may also be positioned in a similar manner (col. 9, line 61 – col. 10, line 2)}; 
determining, via at least one intersection monitoring device and/or a transmitter/receiver unit, a traffic volume at the intersection {Gutmann: the perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles (determining a traffic volume is a result of analysis on other vehicles external to the vehicle)(col. 9, lines 25-27); information may be received from another device, such as a transmitter associated with a traffic signal light (at least one intersection 
wherein, by the transmitter/receiver unit first surroundings data values of at least one further vehicle, which is located on or at the intersection, are received, and/or by the at least one intersection monitoring device second surroundings data values are received by the automated vehicle {Gutmann: the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); the computing devices 110 include transmitters and receivers (col. 10, lines 3-6); the computing devices may send information (first surroundings data) to other computing devices associated with other vehicles (col. 10, lines 10-12); information (second surroundings data) may be received from a transmitter associated with a traffic signal light (intersection monitoring device) (col. 4, lines 42, 44)};
determining, via a processing unit, a driving strategy for the automated vehicle, as a function of the intersection and as a function of the traffic volume {Gutmann: typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving (function of the intersection)(col. 6, lines 3-7); determining whether a vehicle should proceed through or stop in response to a traffic light, other vehicles’ presence in the vicinity (function of the traffic volume), in particular those behind the vehicle, whether there are other vehicles in front of the vehicle which are moving slowly, the features described herein address how a computer (processing unit) can determine whether the autonomous vehicle should continue through a traffic intersection (col. 4, lines 15-34)}; and 
operating, via a control unit, the automated vehicle as a function of the driving strategy {Gutmann: computing device 110 (control unit) may navigate (operate) the vehicle to a location using data from the detailed map information and navigation system 168. Computing device 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely (as a function of the driving strategy)(col. 9, lines 41-45)}, 
wherein the traffic volume at the intersection includes at least one further road user, including the at least one further vehicle, a motorcycle, a bicycle, or a pedestrian, which approaches the intersection and/or is located on the intersection and/or is leaving the intersection {Gutmann: the perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. (col. 9, lines 25-28). It is noted that motorcycle, bicycle, pedestrian are examples of objects}, 
wherein the intersection includes an intersection area and/or traffic routes leading to and away from the intersection within a specified area of the intersection {Gutmann: fig. 3, which is repeated below}, 

    PNG
    media_image1.png
    952
    736
    media_image1.png
    Greyscale



wherein the driving strategy for the automated vehicle includes a specification as to how the automated vehicle is operated in the area of the intersection, and wherein the driving strategy includes at least one of the following: a trajectory along which the automated vehicle is moved by the automated control of a lateral and/or longitudinal control of the automated vehicle, a positive or negative deceleration of the automated vehicle at the intersection and/or a speed of the automated vehicle on the intersection {Gutmann: aspects of the disclosure relate to determining whether a vehicle should continue through an intersection. A starting point of the intersection may be identified. Based on whether the estimated location of the vehicle is at least a threshold distance past the starting point at the time when the traffic signal light will turn from yellow to red, the computers can determine whether the vehicle should continue through the intersection [how the automated vehicle is operated)(abstract) / using the speed profile, the computers may estimate a future location (trajectory)of the autonomous vehicle at the time when the traffic signal will change from yellow to red (col. 5, lines 34-36) / computing device 110 may be in communication various systems of vehicle 100, such as deceleration system 160, acceleration system 162 (longitudinal control), steering system 164 (lateral control), signaling system 166, navigation system 168, positioning system 170, and perception system 172, such that one or more systems working together may control the movement, speed, direction, etc. of vehicle 100 (col. 7, line 66 – col. 8, line 5)}. 
Gutmann does not explicitly disclose: the driving strategy for the automated vehicle includes a switching on and/or off of at least one signaling device of the automated vehicle, an implementation of at least one safety-related measure, including priming and/or triggering an airbag and/or adjusting a safety belt}. Bae remedies this and teaches in paragraphs [0194], [0195], [0324]: the airbag drive unit 641 may perform electronic control of an airbag apparatus inside the vehicle 100. For example, upon detection of a dangerous situation, the airbag drive unit 641 may control an airbag to be deployed / the seat belt drive unit 642 may perform electronic control of a seatbelt apparatus inside the vehicle 100. For example, upon detection of a dangerous situation, the seat belt drive unit 642 may control passengers to be fixed onto seats 110FL, 110FR, 110RL, and 110RR by using a safety belt / the processor 270 may output an image representing the high beam control operation [switching of signaling device] of the vehicle 100 by the HBA through the output unit 250.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the high beam, airbag and seat belt control features of Bae with the described invention of Gutmann in order to ensure safety at intersection driving.
Gutmann further discloses: the determination of the driving strategy for the automated vehicle occurs as a function of: (i) at least one deceleration specification from at least one operator of the automated vehicle {Gutmann: computing device 110 (operator) may cause the vehicle to accelerate, decelerate (col. 9, lines 45-48)}, (ii) an infrastructure state of the intersection {Gutmann: to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways (infrastructure) meeting with the roadway on which the vehicle is driving (col. 6, lines 3-7)}. 
Gutmann does not explicitly disclose the limitations (iii) and (iv). Phillips remedies this and teaches:  (iii) a state of the weather at the intersection and/or (iv) an accident scenario, which is determined as a function of the traffic volume {Phillips: the number of objects may be more important than the weather when crossing a busy intersection on a clear day (state of weather) but the number of objects may be less important when driving on a winding desolate road in snowy conditions (state of weather) (paragraph [0026]); traffic density (traffic volume) is a parameter for a traffic scenario, scenarios have many thousands of variations (accident scenario is implied) (paragraph [0032])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather parameter and scenario feature of Phillips with the described invention of the modified Gutmann in order to add weather state and accident scenario as factors for determining driving strategy.
Gutmann further teaches: wherein the deceleration specification and/or the speed specification are transmitted to the automated vehicle, prior to reaching the intersection, by the driver, and this occurs via an input device acoustically and/or haptically and/or visually and/or via a smartphone of the operator, which is coupled to the automated vehicle {Gutmann: a computing device such as the processor and memory described above, as well as a user input 150 (e.g., a mouse, keyboard, touch screen [haptic input] and/or microphone [acoustic input]) and various electronic displays (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display information)(col. 7, lines 26-31) / The vehicle may also have various user input devices 140 in addition to the foregoing, such as touch screen 217 (again, which may be a part of electronic display 152), or button inputs 219, for activating or deactivating one or more autonomous driving modes and for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input devices of Gutmann to include a camera (visual input) and a smartphone of the operator, and to incorporate the modification with the described invention of the modified Gutmann in order to diversify channels of user input.
Gutmann and Phillips further teach: wherein the infrastructure state of the intersection includes a state of the road-surface covering and a longitudinal dimension of the intersection, and at least one of a position of traffic signs at the intersection and/or a position of a pedestrian crossing {Phillips: when driving on a winding desolate road in snowy conditions [state of the road-surface covering](paragraph [0026]}, {Gutmann: typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving[longitudinal dimension of the intersection is implied](col. 6, lines 3-7)}, {Gutmann: the perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. (col. 9, lines 25-28). It is noted that pedestrian is an example of objects}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the road condition feature of Phillips with the described invention of the modified Gutmann in order to use road condition as a factor for the infrastructure.
Similar logic applies to claim 8. 
the determination of the driving strategy for the automated vehicle occurs so that the driving strategy includes a deceleration of the automated vehicle at the intersection {Gutmann: computing device 110 may cause (operate) the vehicle to accelerate, decelerate (col. 9, lines 45-48)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deceleration feature of Gutmann with the described invention of the modified Gutmann in order to ensure safety at intersection driving.
Regarding claim 4, which depends from claim 1, Gutmann further discloses: the intersection includes at least one object which is detected together with the intersection, and wherein the traffic volume at the intersection is determined as a function of the detected at least one object {Gutmann: The perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. around an intersection (analysis on external objects implies determining a traffic volume as a function of the detected object) (Fig. 6; col. 6, lines 1,2; col. 9, lines 25-28)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object detection and traffic volume determination features of Gutmann with the described invention of the modified Gutmann in order to prepare intersection driving.
Regarding claim 5, which depends from claim 1, Gutmann further discloses: wherein the determination of the traffic volume at the intersection occurs in that: (i) the first surroundings data values of at least one further vehicle, which is located on or at the intersection, are received by the automated vehicle, and/or (ii) the second surroundings data values of at least one intersection monitoring device, which is at the intersection, are received, and/or (iii) traffic volume data values, which are stored in the automated vehicle and/or are received from an external server, are evaluated {the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); the perception system 172 includes components for detecting (first surrounding data values received by the automated vehicle) and performing analysis on objects external to the vehicle such as other vehicles (at least one further vehicle, traffic volume at the intersection)(col. 9, lines 25-27)}; information (second surroundings data) may be received from a transmitter associated with a traffic signal light (at least one intersection monitoring device) (col. 4, lines 42, 44); the one or more computing devices 110 (in the automated vehicle) may also include features such as transmitters and receivers that allow the one or more devices to send and receive information to and from other devices (Figs. 1, 4; col. 10, lines 3-6); this information (traffic volume data values) may be sent and received via any wireless transmission method, such as Internet (external server)(col. 10, lines 26-28)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data collection features from various sources of Gutmann with the modified Guttmann order to ensure safety at intersection driving.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Bae and Phillips and in further view of US 20180127000 A1 to Jiang et al. (hereinafter, Jiang).
the automated vehicle does not have the right of way at the intersection.
The modified Gutmann does not teach the additionally recited limitation of claim 3. Jiang discloses that the automated vehicle does not have the right of way at the intersection {decision module 303 may make such decisions according to a set of rules such as traffic rules (traffic rules include the right of way at the intersection) (paragraph [0042]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic rules compliance feature of Jiang with the described invention of the modified Gutmann in order to include the right of way at the intersection as one of the factors affecting driving strategy.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view Bae and Phillips and in further view of US-20180233047-A1 to Mandeville-Clarke.
Regarding claim 7, which depends from claim 1, Gutmann further discloses: the detection of the intersection and/or the determination of the traffic volume and/or the determination of the driving strategy occur: (i) as a function of a map, and/or (ii) as a function of a surroundings of the automated vehicle which are detected by an environment sensor system of the automated vehicle {Gutmann: using a combination of sensor data and detailed map information (function of map), the computers may estimate (col. 4, lines 37-39); using sensor information, such as data from a camera and/or laser (environment sensor system), to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving (function of a surroundings of the automated vehicle)(col. 6, lines 2-7)}. 
a driving strategy determination method based on artificial intelligence {this process allows the autonomous vehicle to make more intelligent decisions when approaching intersections (paragraph [0047]); in the above described process, artificial intelligence based algorithms may be involved (paragraph [0053])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the artificial intelligence programming feature of Mandeville-Clarke with the described invention of the modified Gutmann in order to apply advanced level of programming to the automated vehicle operating method.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that the amended claims 1 and 8 are not obvious over the prior art, 103 rejections are written for the amended claim set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661